Case 1:17-cr-00127-ARR Document 173 Filed 04/11/20 Page 1 of 2 PageID #: 1342

                                        CONSTANTINE CANNON LLP


Margaux Poueymirou                                                                            NEW YORK   | WASHINGTON | SAN FRANCISCO | LONDON
Attorney
212-350-2771
mpoueymirou@constantinecannon.com


                                                                                 April 11, 2020


The Honorable Allyne R. Ross
United States District Judge
Eastern District of New York
United States Courthouse
225 Cadman Plaza East
Brooklyn, New York 11201


                 Re:          United States v. Vincent Asaro
                              Criminal Docket No. 17-127 (S-1) (ARR)

Dear Judge Ross:

        We write in response to the Court’s inquiry as to the disparity between the government’s
calculation that if the Court were to release Mr. Asaro now, he would have served only 50% of his
sentence, and the defense’s calculation that Mr. Asaro has already served 75% of his sentence.

        Your Honor sentenced Mr. Asaro to a term of 96 months, with the understanding that he
would be credited 22 months for time previously served. He has been incarcerated an additional
37 months (3/22/17 to 4/11/20) on this term. Thus, he has served 59 months of his sentence.
Because he has not incurred disciplinary issues, the BOP has credited him with 14 months of good
time credit, effectively reducing his sentence pursuant to the good time statute from 96 to 82
months. Accordingly, as of today, he has served 71.9% of his sentence (59/82 months). It is for
this reason that the BOP anticipates he will be released on 3/26/22, i.e., he has two years to serve
on an 8 year sentence.




          335 MADISON AVE. 9TH FLOOR, NEW YORK, NY 10017 TELEPHONE: 212-350-2700 FACSIMILE: 212-350-2701 HTTP://WWW.CONSTANTINECANNON.COM

                                                           A LIMITED LIABILITY PARTNERSHIP
Case 1:17-cr-00127-ARR Document 173 Filed 04/11/20 Page 2 of 2 PageID #: 1343

                           CONSTANTINE CANNON LLP


Hon. Allyne R. Ross                                        NEW YORK   | WASHINGTON | SAN FRANCISCO | LONDON
April 11, 2020
Page 2

      Finally, we would appreciate the opportunity to reply to the government’s opposition to
Mr. Asaro’s compassionate release motion once we ensure we have his complete medical records.
While Mr. Asaro’s fiancé, Michele Carollo, received a set of Mr. Asaro’s medical records from
MCFP Springfield on Friday, April 10, 2020, and provided them to us, it is unclear if they are
complete. At the very least, they are missing Mr. Asaro’s most recent health assessment.




                                                  Respectfully submitted,




                                                  By:_____/s/___________
                                                  Margaux Poueymirou
                                                  Constantine Cannon
                                                  (212) 350-2771

                                                  Deirdre von Dornum
                                                  Attorney-in-Charge
                                                  Federal Defenders EDNY



cc: Clerk of Court (ARR) (by ECF and Email)
    Assistant U.S. Attorneys (by ECF and Email)
    Senior U.S. Probation Officer Joanmarie Langone (by Email)
